Curry v Common Ground Community, H.D.F.C. (2017 NY Slip Op 00432)





Curry v Common Ground Community, H.D.F.C.


2017 NY Slip Op 00432


Decided on January 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2017

Sweeny, J.P., Renwick, Andrias, Kahn, Gesmer, JJ.


2837 113228/03

[*1]Cornell Curry, Plaintiff-Appellant,
vCommon Ground Community, H.D.F.C., Defendant-Respondent.


Cornell Curry, appellant pro se.
Kellner Herlihy Getty & Friedman, LLP, New York (Jeanne-Marie Williams of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Marcy S. Friedman, J.), entered October 22, 2003, which denied plaintiff's motion for summary judgment upon his default in appearance at oral argument, and sua sponte dismissed the action pursuant to an order, Supreme Court, Kings County (Muriel Hubsher, J.), entered on or about December 18, 2002, precluding plaintiff from taking any further legal steps in any jurisdiction regarding his 1993 eviction from defendant's premises, unanimously dismissed, without costs, as filed in violation of court orders, and it is ordered that plaintiff is enjoined from commencing any further lawsuits against this defendant, and from filing any further motions or appeals relating to his 1993 eviction, without prior approval of this Court or the Administrative Judge of the Supreme Court, New York County, and that any violations will be subject to contempt and imposition of sanctions to be determined by the Administrative Judge after appropriate procedures.
Plaintiff's appeal violates the December 18, 2002 order, as well as two other orders, including an order of this Court (M-5011, December 14, 2004), which effectively barred plaintiff from filing any papers in this matter without prior judicial approval.
Were we to reach the merits of the appeal, we would affirm. The December 18, 2002 order is binding on plaintiff, because he voluntarily submitted to the jurisdiction of the Kings County court by commencing a lawsuit seeking affirmative relief there (see Matter of Track Artist Mgt. v Quigley, 309 AD2d 680, 680 [1st Dept 2003], lv denied 1 NY3d 506 [2004]).
Given plaintiff's "continuous and vexatious litigation," an order enjoining him from further litigation against this
defendant, to the extent indicated, is warranted (see Banushi v Law Off. of Scott W. Epstein, 110 AD3d 558, 558 [1st Dept 2013]; Novel v Salzberg, 253 AD2d 684 [1st Dept 1998], lv denied 92 NY2d 816 [1998], cert denied 527 US 1007 [1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 24, 2017
CLERK